Citation Nr: 0923788	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for digestive 
disability, claimed as gastroesophageal reflux disease 
(GERD).

3.  Entitlement to service connection for left shoulder 
disability, claimed as residuals of left shoulder injury.

4.  Entitlement to service connection for right ankle 
disability, claimed as residuals of right ankle stress 
fracture.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic skin disability.

6.  Entitlement to service connection for posttraumatic 
stress disorder.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to 
September 1967.

Regarding service connection for low back disability, 
digestive disability (claimed as GERD), left shoulder 
disability (claimed as residuals of left shoulder injury), 
and right ankle disability (claimed as residuals of right 
ankle stress fracture), these matters come before the Board 
of Veterans' Appeals (Board) on appeal from a March 2007 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Veteran's notice of 
disagreement was received in May 2007.  A statement of the 
case was issued in January 2008, and a substantive appeal was 
received in February 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
low back disability, digestive disability (claimed as GERD), 
left shoulder disability (claimed as residuals of left 
shoulder injury), and right ankle disability (claimed as 
residuals of right ankle stress fracture).  

Service treatment records show treatments in August 1966 (for 
the back), June 1967 (for back, shoulder, and ankle), July 
1967 (for indigestion), July 1967/August 1967 (for 
irritability of the duodenal bulb), and June 1967 (for 
indigestion).  In a July 1967 report of medical history, the 
Veteran checked the appropriate boxes to indicate frequent 
indigestion, painful or "trick" shoulder, and recurrent 
back pain.  Upon clarification, he shared that he pulled 
ligaments in his left shoulder in 1966 and had frequent 
indigestion in the past four months with residuals present.  

Under the circumstances, the Board believes VA medical 
examinations are appropriate.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Although the Veteran was afforded a VA 
examination for pension purposes in August 2007, the report 
of that examination does not show that etiology opinions were 
offered regarding the low back, digestive disability, left 
shoulder, and right ankle disabilities.  

The Board also notes that by rating decision in March 2006, 
the RO determined that new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for skin disability, but denied the claim based on 
the merits.  [The Board notes here that the RO treated this 
issue separately from a claim of service connection for soft 
tissue sarcoma.]  The RO also denied service connection for 
posttraumatic stress disorder (PTSD).  It appears that a 
notice of disagreement was received at the RO in April 2006.  
It does not appear that a statement of the case has been 
issued with regard to the skin disability and PTSD claims.  
38 C.F.R. § 19.26.  The Board hereby advises the Veteran and 
his representative that if the Veteran wishes to complete an 
appeal on the skin disability and PTSD issues, he will need 
to file a timely substantive appeal.  Although the Board in 
the past has referred such matters to the RO for appropriate 
action, the United States Court of Appeals for Veterans 
Claims (Court) has now made it clear that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12, Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, on 
the appeal initiated by the Veteran from 
the March 2006 rating decision which 
reopened a claim of entitlement of 
service connection for skin disability, 
but denied based on the merits, and which 
denied service connection for PTSD.  The 
Veteran and his representative should be 
advised of the need to file a timely 
substantive appeal if the Veteran wishes 
to complete an appeal as to those issues.  

2.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of current low back disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the Veteran's low back 
disability is related to service.  

3.  The Veteran should also be afforded 
an appropriate VA examination for 
digestive disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished.  

If it is determined that the Veteran has 
a current digestive disability, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any digestive disability is related 
to service.   

4.  The Veteran should also be afforded 
an appropriate VA examination for 
residuals of left shoulder disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  

If it is determined that the Veteran has 
a current left shoulder disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that residuals of left shoulder 
disability is related to service.   

5.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of right ankle disability (claimed as 
residuals of right ankle stress 
fracture).  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that residuals of right 
ankle disability (claimed as right ankle 
stress fracture) is related to service.   

6.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



